F"li_f

' ll
U.S.ill$`ll`il[£i {I URT
UlS`iRlCT 51'~' ;`-§»"-.ii`x'l.i.¢“illi";

UNlTI-:D STATES D:s'rRlcT COURT
DlsTRlcT OF MARYLXFN&?%D¥* 27 PH fi: gi

Chambers of Ll_ii§ii§ Gi" F lt'§§l 01 West Lombard Street
E\|en |_ipton Ho|\ander ill eal_ ii"§GREBa|timore, |Vlary|and 21201
District Court Judge 410-962-0742
BY....................UEPL;T\:
November 27, 2018
MEMORANDUM TO COUNSEL

Re: George W. Yu Found. for Nutrition and Health, Inc. v. Twz`nlab Consolz`dation
Corp., et al.
Civil Action No. ELH-18-3625

Dear Counsel:

As you know, on August 30, 2018, plaintiff George W. Yu Foundation for Nutrition and
Health, Inc. (“Yu Foundation”) filed suit in the Circuit Court for Arme Arundel County against a
host of defendants: TWinlab Consolidation Corp. (“Twinlab”); Naomi Whittel; Jeff Hays Films,
LLC (“Hays, LLC”)', Jeff I-Iays; Brool<well McNamara Entertainment, Inc. (“Brookwell
McNamara”); David Brookwell, c/'o Brookwell McNamara Entertainment, Inc.; W Products
Limited (“W”); The Real Sl<inny on Fat, LLC (“TRSOF”), c/o Delaware Corporations, LLC
(“Delaware Corporations”)', and Bodhi Williams. ECF 1-2 (the “Cornplaint”).

Yu Foundation alleges that defendants made “unauthorized video and audio recordings”
during a retreat it hosted in Linthicum, Maryland. Id. 1[1[ 1-2. The Complaint asserts eight causes
of action under Maryland law against all defendants: “Civil Conspiracy” (Count l); “Breach of
Contract” (Count 2); “Fraud” (Count 3); “Declaratory Judgment” (Count 4); “Unjust Enrichment”
(Count 5); “lnvasion of Privacy - Appropriation of Name or Likeness” (Count 6)', “Vi_olation of
Maryland Wiretapping Electronic Surveillance Act,” Md. Code (2013 Repl. Vol., 201? Supp.),
§ 10-401 et seq. of the Courts and Judicial Proceedings Article (Count 7); and “'Unfair
Competition” (Count 8). Id. 1]1[ 99-185. Plaintiff seeks damages in excess of $75,000, as Well as
attorneys’ fees and costs. Id. at 55.

On November 27, 2018, with the consent of all defendants, Whittel; Hays, LLC; Hays;
Brookwell Namara; Brookwell; W; and TRSOF removed the case to federal court, pursuant to
28 U.S.C. § 1441. ECF l (“Notice of Removal”). They asserted that this “Court has diversity
jurisdiction over this action pursuant to 28 U.S.C. § 1332, because the amount in controversy
exceeds $75,000, exclusive of interest and costs, and the appropriately named parties are diverse.”
Id. at 3.

Under 28 U.S.C. § l332(a)(l), federal district courts have subject matter jurisdiction over
“civil actions where the matter in controversy exceeds the sum or value of $75,000, exclusive of
interest and costs, and is between . . . citizens of a State and citizens or subjects of a foreign state,
except that the district courts shall not have original jurisdiction under this subsection of an action
between citizens of a State and citizens or subjects of a foreign state Who are lawfully admitted for

permanent residence in the United States and are domiciled in the same State.” With exceptions
not applicable here, diversityjurisdiction under § 1332 “requires complete diversity among parties,
meaning that the citizenship of every plaintiff must be different from the citizenship of every
defendant.” Cent. W. Va. Energy Co. v. Mountain State Carbon, LLC, 636 F.3d 101, 103 (4th
Cir. 2011). '

The “burden of establishing subject matter jurisdiction is on . . . the party asserting
jurisdiction.”' Robb Evans & Assocs., LLC v. Holz`baugh, 609 F.3d 359, 362 (4th Cir. 2010); accord
Hertz Corp. v. Friend, 559 U.S. 77, 96 (2010). However, it is not apparent from the submissions
that the requirements of diversity jurisdiction are satisfied. lndeed, on the face of the Complaint,
it does not appear that complete diversity exists, because both Yu Fo_undation and defendant
Williams appear to be domiciled in Maryland. See ECF 1-2,1[1[ 4, 13.

The Complaint alleges, in relevant part, that Yu Foundation “is a non-profit entity
incorporated in the State of Maryland. Its current principal office address is c/o Hyatt & Weber,
PA, 200 Westgate Circle, Ste. 500, Annapolis, Maryland, 21401.” Id. 11 4. lt further asserts that
Twinlab “is an entity incorporated in the State of Florida” with its “principal office” located in
Boca Raton, Florida. ld. il 5. Whittel, who was ChiefExecutive Officer of Twinlab and a member
of Twinlab’s Board, is “a resident of the state of Florida.” Id. il 6. And, Brookwell McNamara “is
an entity incorporated under the laws of the State of California” with “[i]ts principal office” located
in Manhattan Beach, California. Id. ii 8. In addition, the Complaint states that Brookwell is a
principal in Brookwell McNamara, and his “last known address” Was in Manhattan Beach,
California. Id. jj 9. Hays, LLC “is an entity organized under the laws of the State of Utah” with
“[i]ts principal office address” located in Draper, Utah. Id. jj 10. The Complaint further provides
that Hays, who is a principal in Hays, LLC, “appears” to be “a resident of Utah.” Ia'. 11 ll. And,
TRSOF “is an entity organized and appearing to have its principal office in the State ofDelaware.”
Id. 11 lZ. In addition, the Complaint alleges that W “appears to be a fictitious name for one or more
individuals and/or companies, who . . . appear to include but not be limited to” Whittel, Twinlab,
Brookwel] McNamara, Hays, LLC, and others. Ia’. 11 7'. According to the Complaint, Williams is
an “individual[] who resides in the State of Maryland.” ld. jj 13.

Under 28 U.S.C. § l332(c)(1), a corporation is “deemed to be a citizen of every State and
foreign state by which it has been incorporated and of the State or foreign state where it has its principal
place of business.” A corporation’s “principal place of business” is “the place where [its] officers
direct, control, and coordinate the corporation’s activities.” Her!z, 559 U.S. at 92-93. And, since 1844,
a “state of incorporation” has been the state by whose laws the corporation was created. Id. at 85
(citation omitted). Thus, Yu Foundation is a citizen of Maryland.

With regard to natural persons, a party’s citizenship for diversity purposes depends not on
residence but rather on domicile See Axel Johnson, Inc. v. Carroll Carolr'na Oil Co., 145 F.3d
660, 663 (4th Cir. 1998). Assuming that the domicile of Williarns is the same as his residence, he
is domiciled in Maryland.

As noted, diversity jurisdiction under 28 U.S.C. § 1332 “req_uires complete diversity among
parties, meaning that the citizenship of every plaintiff must be different from the citizenship of
every defendant.” Cem‘, W. Va. Energy Co., 636 F.3d at 103 (emphasis added). Thus, the
Complaint plainly does not allege complete diversity of citizenship, because both Yu Foundation
and Williams are citizens of Maryland.

Two defendants-Hays, LLC and TRSOF_are limited liability companies (“LLC”). “For
purposes of diversity jurisdiction, the citizenship of a limited liability company . . . is determined
by the citizenship of all of its members.” Mountain Srare, 636 F.3d at 103. With respect to an
LLC, citizenship “must be traced through however many layers of partners or members there may
be.” Hart v. Terminex Int ’l, 336 F.3d 541, 543 (7th Cir. 2003). In other words, the citizenship of
each member must be considered The Notice of Removal does not reflect any consideration of
the place of domicile for members of the LLCs.

This Court, like all federal courts, has “an independent obligation to determine whether
subject-matter jurisdiction exists, even when no party challenges it.” Hertz, 559 U.S. at 94.
Because l cannot determine whether diversity jurisdiction has been established, I ask defense
counsel to clarify the basis for jurisdiction on this ground, due by De`eember 11, 2018.

Despite the informal nature of this Memorandum, it is an Order of the Court, and the Clerk

is directed to docket it as such.

Very truly yours,

/s/
Ellen Lipton Hollander
United States District Judge

